

117 HR 2029 IH: American Dream Employment Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2029IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Kirkpatrick (for herself, Ms. Barragán, Ms. Bass, Mr. Beyer, Ms. Bonamici, Mr. Carbajal, Mr. Cárdenas, Mr. Carson, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cooper, Ms. DeGette, Mr. Espaillat, Mr. Gallego, Ms. Garcia of Texas, Mr. Grijalva, Mr. Hastings, Mr. Huffman, Ms. Jayapal, Mr. Kind, Ms. Lee of California, Mr. Levin of Michigan, Ms. Lofgren, Mr. Lowenthal, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Moulton, Ms. Norton, Ms. Omar, Mr. Panetta, Ms. Pressley, Mr. Price of North Carolina, Ms. Schakowsky, Mr. Smith of Washington, Mr. Stanton, Mr. Suozzi, Mr. Thompson of California, Ms. Tlaib, Mr. Vargas, Mr. Vela, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mrs. Napolitano, Mr. Jones, Ms. Matsui, Mr. Danny K. Davis of Illinois, Ms. Titus, Mr. Raskin, Mr. Auchincloss, and Mr. Welch) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide that individuals who are beneficiaries of deferred action, deferred enforced departure, or temporary protected status shall be treated in the same manner as citizens of the United States for purposes of determining the eligibility of such individuals to serve as officers or employees of Congress.1.Short titleThis Act may be cited as the American Dream Employment Act of 2021. 2.Eligibility of beneficiaries of deferred action or temporary protected status for employment in Congress(a)Treatment in same manner as citizens of United StatesFor purposes of determining the eligibility of an individual described in subsection (b) to serve as an officer or employee of an office of Congress, the individual shall be treated in the same manner as an individual who is a citizen of the United States.(b)Individuals describedAn individual described in this subsection is an individual—(1)who has been issued an employment authorization document under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012;(2)whose employment is authorized pursuant to a grant of deferred enforced departure; or(3)who has temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S. 1254a).(c)Effective dateThis section shall apply with respect to fiscal year 2022 and each succeeding fiscal year.